FOR IMMEDIATE RELEASE Banco de Galicia y Buenos Aires S.A. Phone (54) (11) 6329-6430 Fax (54) (11) 6329-6494 www.e-galicia.com BANCO DE GALICIA Y BUENOS AIRES S.A. REPORTS EARNINGS FOR THE QUARTER ENDED MARCH 31, 2010 (Buenos Aires, Argentina, May 12, 2010) – Banco de Galicia y Buenos Aires S.A. (the “Bank”, Buenos Aires Stock Exchange: GALI) today announced its financial results for the quarter ended March 31, 2010. Ø Net income for the first quarter of FY 2010 amounted to Ps.60.7 million, compared to a Ps.30.1 million profit for the first quarter of FY 2009, while the adjusted net income(1) for said quarters amounted to Ps.89.9 million and Ps.53.5 million, respectively. Ø During the last twelve months, the Bank continued to improve its financial condition through the reduction of the exposure to the public sector and of its foreign debt, together with a significant increase in the volume of activity with the private sector. The reduction of the exposure to the non financial public sector amounted to Ps.1,502 million since March 2009, which represented an 8 percentage points decrease of total assets. As of March 31, 2010, the Bank’s credit exposure to the private sector reached Ps.17,929 million and total deposits amounted to Ps.17,987 million, with an annual increase of 25.3% and 22.4%, respectively. Ø The Bank’s market share of loans to the private sector as of March 31, 2010 was 7.86%, 1.37 percentage points higher than in the same quarter of the previous fiscal year. In turn, its market share of deposits from the private sector was 8.01%, increasing 0.37 percentage points in the same period. Ø In the first quarter, the Bank continued to improve its asset quality. The Bank’s non-accrual loan portfolio decreased to 4.32% of total loans to the private sector, while its coverage of the non-accrual loan portfolio with allowances for loan losses increased to 126.32%. Adjusted net income: net income, excluding the result of the adjustment to the valuation of public sector assets in accordance with Argentine Central Bank rules and the amortization of deferred losses from "amparo" claims. NET INCOME FOR THE FIRST QUARTER ENDED MARCH 31, 2010 In the first quarter of FY 2010, the Bank recorded a Ps.60.7 million profit, compared with a Ps.30.1 million profit for the same quarter of the previous year. Excluding the Ps.29.2 million loss from the amortization of deferred losses from "amparo" claims, the adjusted net income for the first quarter of FY 2010 amounted to Ps.89.9 million, with a Ps.36.4 million increase as compared to the Ps.53.5 million profit in the same quarter of the previous year. The latter figure excludes a Ps.4.1 million profit from the adjustment to the valuation of public-sector assets and a Ps.27.5 million loss from the amortization of deferred losses from "amparo" claims. The improvement in the adjusted net income was mainly a consequence of the Ps.139.1 million increase in the adjusted operating income(2), together with a Ps.56.5 million decrease in loan loss provisions. This increase was partially offset by higher administrative expenses, for Ps.133.2 million, and a higher income tax, for Ps.18.8 million. The adjusted operating income for the quarter totaled Ps.839.7 million, up 19.9% from the Ps.700.6 million recorded in the first quarter of the prior year. This positive development was due both to a higher net income from services (up Ps.95.0 million) and a higher adjusted net financial income (up Ps.44.1 million). In pesos Table I FY 2010 FY 2009 Earnings per Share 1st Q 4th Q 1st Q Average Shares Outstanding (in thousands) Book Value per Share Earnings per Share Adjusted operating income: adjusted net financial income (3) plus net income from services. Adjusted net financial income: Financial Income excluding the adjustment to the valuation of Secured Loans, government securities included in the Argentine’s debt exchange offer and Bogar Bonds , in accordance with Argentine Central Bank rules, plus net financial income from security margins of repo transactions (the latter are recorded under ”Miscellaneous Income/Loss”). 2 INFORMATION DISCLOSURE The data shown in the tables of this report and the consolidated financial statements correspond to Banco de Galicia y Buenos Aires S.A. consolidated with the subsidiaries under its direct or indirect control. The “Bank” refers to the consolidated Banco de Galicia y Buenos Aires S.A., except where otherwise noted. The Bank’s consolidated financial statements and the figures included in the different tables of this report correspond to Banco de Galicia y Buenos Aires S.A., Banco Galicia Uruguay S.A. (“Galicia Uruguay”), Galicia (Cayman) Limited, Tarjetas Regionales S.A. and its subsidiaries, Galicia Factoring y Leasing S.A. (in liquidation), Galicia Valores S.A. Sociedad de Bolsa and Galicia Administradora de Fondos S.A. FIRST QUARTER OF FY 2010 RESULTS Percentages Table II FY 2010 FY 2009 Profitability and Efficiency 1st Q 4th Q 1st Q Return on Average Assets (*) Return on Average Shareholders’ Equity (*) Financial Margin (*) (1) Net Income from Services as a % of Operating Income (2) Net Income from Services as a % of Administrative Expenses Administrative Expenses as a % of Operating Income(2) (*) Annualized. Financial Margin: Financial Income minus Financial Expenses, divided by Average Interest-earning Assets. Operating Income: Net Financial Income plus Net Income from Services. Net financial income for the first quarter of FY 2010 amounted to Ps.404.8 million, up Ps.42.1 million from the first quarter of the previous fiscal year. Including the Ps.4.7 million financial income from security margins of repurchase agreement transactions, the Bank’s adjusted net financial income for the first quarter of FY 2010 amounted to Ps.409.5 million. Excluding the Ps.4.1 million profit from the adjustment to the valuation of public sector assets and including the Ps.6.8 million financial income from security margins of repurchase agreement transactions, the adjusted net financial income for the first quarter of FY 2009 was Ps.365.4 million. The quarter’s net financial income includes a Ps.18.5 million gain from quotation differences, including the results from foreign-currency forward transactions. This gain was composed of a Ps.34.7 million gain from FX brokerage and of a Ps.16.2 million loss from the valuation of the Bank’s foreign-currency net position and the results from foreign-currency forward transactions. In the same quarter of the prior year, the gain from quotation differences was of Ps.37.8 million (composed by gains of Ps.35.7 million from FX brokerage and of Ps.2.1 million from the valuation of the foreign-currency net position and the results from foreign-currency forward transactions). The quarter’s adjusted net financial income before quotation differences amounted to Ps.391.0 million, with a Ps.63.4 million increase as compared to the Ps.327.6 million income of the same quarter of 2009, mainly as a consequence of: (i) the improvement in the structure of interest bearing liabilities, due to the increase of the participation of transactional deposits and to the foreign debt reduction; (ii) the higher return on the portfolio of public sector securities; and (iii) the increase in the volume of activity with the private sector. The average interest-earning assets grew by Ps.2,105 million as compared to the same quarter of the previous fiscal year, as a consequence of the increase in the average portfolio of loans to the private sector. Likewise, interest-bearing liabilities increased Ps.1,113 million during the same period, due to the 18.7% increase of interest-bearing deposits, offset mainly by the 22.9% decrease in the balance of foreign-debt securities. 3 The average yield on interest-earning assets decreased 85 basis points (“b.p.”) during the year, mainly due to the decrease in the average interest rate on loans to the private sector (-310 b.p.) and to the negative average yield on financial trust securities (-573 b.p.), offset by the 334 b.p. increase in the average yield on government securities. The average cost of interest-bearing liabilities was reduced by 153 b.p. as compared to the first quarter of the previous year, mainly due to the 387 b.p. decrease in the average cost of time deposits. On the other hand, it’s worth mentioning that the average cost of interest bearing liabilities for the first quarter of fiscal year 2009 was positively influenced by the Ps.38.7 million gain from the repurchase and cancellation in advance of part of the foreign debt (negotiable obligations due in 2014, for a face value of US$30 million). Excluding such effect, the average cost of interest bearing liabilities during the first quarter of 2009 would have reached 8.76%, representing a 252 b.p. decrease between the first quarter of fiscal years 2009 and 2010. Average balances in millions of Pesos. Yields and rates in annualized nominal % Table III
